19-36300-cgm           Doc 754        Filed 01/31/20 Entered 01/31/20 13:38:11                       Main Document
                                                   Pg 1 of 13


    UNITED STATES BANKRUPTCY COURT
    FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                       )
    In re:                                                             ) Chapter 11
                                                                       )
     BARNEYS NEW YORK, INC., et al.,1                                  ) Case No. 19-36300 (CGM)
                                                                       )
                                        Debtors.                       ) (Jointly Administered)
                                                                       )

            CERTIFICATION OF STRETTO REGARDING TABULATION OF
        CONSENT FORMS IN CONNECTION WITH THE JOINT CHAPTER 11 PLAN
            OF BARNEYS NEW YORK, INC. AND ITS DEBTOR AFFILIATES


    I, James Sean McGuire, depose and say under the penalty of perjury:

             1.     I am a Director at Stretto, which has offices located at 410 Exchange, Suite 100,

    Irvine, California 92602. I am over the age of eighteen years and neither I nor Stretto is a party to

    these proceedings.       I am duly authorized to submit this certification on behalf of Stretto

    (the “Consent Certification”). Except as otherwise indicated, all matters set forth herein are based

    upon my personal knowledge, and, if called as a witness, I could and would testify competently

    thereto.

             2.     I submit this Consent Certification in connection with the tabulation of consent

    forms electing to agree or disagree to the treatment for holders of Administrative, Priority Tax, or

    Other Priority Claims under the Joint Chapter 11 Plan of Barneys New York, Inc. and Its Debtor

    Affiliates [Docket No. 611, Exhibit C] filed in the above-captioned cases (as further amended,

    modified or supplemented, the “Plan”).

             3.     Except as otherwise noted, I have personal knowledge of the facts set forth herein.

    As to statements of facts of which I do not have direct personal knowledge, I understand and

    believe them to be true based upon information gathered from other employees of Stretto and my
______________________________
1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
 include: Barneys New York, Inc. (1818); Barney’s, Inc. (2980); BNY Catering, Inc. (4434); BNY Licensing Corp.
 (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660 Madison Avenue, 9th
 Floor, New York, New York 10065.
19-36300-cgm       Doc 754       Filed 01/31/20 Entered 01/31/20 13:38:11           Main Document
                                              Pg 2 of 13


 review of relevant documents and court pleadings. As to statements that represent opinions, I

 believe that I am qualified to offer such opinions. I am authorized to submit this Consent

 Certification on behalf of Stretto. If I were called to testify, I could and would testify competently

 as to the facts set forth herein.

          4.     This Court authorized Stretto’s retention as (a) the claims and noticing agent to the

 above-captioned debtors and debtors in possession (collectively, the “Debtors”) pursuant to the

 Order (I) Authorizing and Approving the Appointment of Stretto as Claims and Noticing Agent to

 the Debtors and (II) Granting Related Relief, dated August 7, 2019 [Docket No. 55] and (b) the

 administrative advisor pursuant to the Order Authorizing Appointment of Stretto as Administrative

 Advisor Nunc Pro Tunc to the Petition Date, dated September 19, 2019 [Docket No. 270]

 (collectively, the “Retention Orders”). The Retention Orders authorize Stretto to assist the Debtors

 with, among other things, the service of solicitation materials and tabulation of consent forms

 electing to agree or disagree to the treatment for holders of Administrative, Priority Tax, or Other

 Priority Claims under the Plan. Stretto and its employees have considerable experience in

 soliciting and tabulating similar processes. See, e.g., In re Z Gallerie, LLC, No. 19-10488 (KBO)

 (Bankr. D. Del.); In re Oklahoma ProCure Management, LLC, No. 18-12622 (MFW) (Bankr. D.

 Del.); In re Sancilio Pharmaceuticals Company, Inc., No. 18-11333 (CSS) (Bankr. D. Del.); In re

 BICOM NY, LLC, No. 17-11906 (MEW) (Bankr. S.D.N.Y.); In re Francis' Drilling Fluids, Ltd,

 No. 18-35441 (MJ) (Bankr. S.D. Tex.); In re Elk Petroleum, Inc., No. 19-11157 (LSS) (Bankr. D.

 Del.).

          5.     On December 19, 2019, the Court entered the Order Approving (I) the Adequacy of

 the Disclosure Statement; (II) Solicitation and Notice Procedures; (III) Forms of Ballots and

 Notices in Connection Therewith; and (IV) Certain Dates with Respect Thereto (Docket No. 612)
19-36300-cgm        Doc 754       Filed 01/31/20 Entered 01/31/20 13:38:11                    Main Document
                                               Pg 3 of 13


 (the “Disclosure Statement Order”).2

         6.       Pursuant to the Disclosure Statement Order, and in accordance with the solicitation

 procedures and the tabulation rules set forth therein (collectively the “Solicitation and Voting

 Procedures”), Stretto worked with the Debtors to solicit elections from holders of Administrative,

 Priority Tax, or Other Priority Claims to agree or disagree to their treatment under the Plan, and to

 tabulate consent forms of the applicable claimants. Holders of Administrative Claims, Priority

 Tax Claims, and Claims in Class 2 (Other Priority Claims) (collectively, the “1129(a)(9)

 Creditors”) were not entitled to vote on the Plan. However, as explained in the Disclosure

 Statement, there may be insufficient funds to pay Holders of Allowed Administrative and Priority

 Claims in full. Therefore, the Debtors solicited such holders to consent to “different treatment”

 for such claims. Further, the Disclosure Statement Order established December 11, 2019 as the

 Voting Record Date for determining which Holders of Claims were entitled to receive Solicitation

 Packages and, where applicable, elect to consent or not consent to their proposed treatment under

 the Plan.

         7.       On December 20, 2019, pursuant to and in accordance with the Disclosure

 Statement Order, Stretto served the Solicitation Packages (including the Consent Forms) on

 1129(a)(9) Creditors. An affidavit evidencing Stretto’s service of the foregoing was filed with the

 Court on December 23, 2019 [Docket No. 620].                     Subsequent Solicitation Packages were

 periodically served on the 1129(a)(9) Creditors on account of (a) forwarding instructions included

 on Solicitation Packages returned as undeliverable, and (b) additional proofs of claims filed after

 the Voting Record Date. These additional services are evidenced by affidavits filed with the Court



 2
     Capitalized terms utilized but not otherwise defined herein shall have the meanings as ascribed to them in the
     Disclosure Statement Order.
19-36300-cgm      Doc 754      Filed 01/31/20 Entered 01/31/20 13:38:11             Main Document
                                            Pg 4 of 13


 [Docket Nos. 626, 639, 642, 643, 649, 650, 666, and 696]. Additionally, copies of the Disclosure

 Statement and its exhibits, including the Plan, were made available via the internet at

 http://cases.stretto.com/barneys on December 19, 2019.

        8.      The Disclosure Statement Order established January 17, 2020 at 4:00 p.m.

 (prevailing Eastern Time) as the deadline by which all Consent Forms were to have been received

 by Stretto in order to be counted as a valid election to agree or disagree to the treatment of their

 claims under the Plan (the “Consent Deadline”).

        9.      Pursuant to the Disclosure Statement Order, and in accordance with the Solicitation

 and Voting Procedures approved thereby, Stretto received and tabulated the Consent Forms as

 follows:

                a. With respect to hard copy Consent Forms:

                        i. Each returned Consent Form was opened and/or inspected at Stretto’s

                           offices; and

                       ii. Consent Forms were date-stamped upon receipt; and

                b. With respect to Consent Forms submitted via electronic mail:

                        i. Each Consent Form was downloaded, opened and inspected by

                           employees of Stretto; and

                       ii. Consent Forms were date-stamped upon the receipt of the electronic

                           mail.

                c. All Consent Forms received were then tabulated in accordance with the

                    tabulation rules set forth in the Disclosure Statement Order.

        10.     In order for a Consent Form to be counted as valid, the Consent Form was required

 to have complied with the Solicitation and Voting Procedures, including the requirement that the
19-36300-cgm       Doc 754      Filed 01/31/20 Entered 01/31/20 13:38:11              Main Document
                                             Pg 5 of 13


 Consent Form be properly completed, executed by the Holder of the Claim (or such Holder’s

 authorized representative), be submitted by an entity entitled to vote, and received by Stretto on or

 before the Consent Deadline. Except as set forth herein, Consent Forms that did not comply with

 the Solicitation and Voting Procedures were not counted. Except as set forth herein or in the

 exhibits attached hereto, (a) all Consent Forms that complied with the Solicitation and Voting

 Procedures were tabulated in accordance with the tabulation rules, which were not modified in any

 respect and (b) there were no defects or irregularities with any of the Consent Forms and no votes

 were changed or modified after they were cast.

         11.     I hereby certify that the results of the consent are as set forth in Exhibit A to this

 Consent Certification, which is a true and correct copy of the final tabulation of elections, cast by

 timely and properly completed Consent Forms received by Stretto.

         12.     I hereby certify that attached hereto as Exhibit B is a detailed tabulation report of

 all non-tabulated Consent Forms submitted to Stretto as of the filing of this Consent Certification.

         13.     I hereby certify that attached hereto as Exhibit C is a detailed report of all tabulated

 Consent Forms timely received by Stretto that, as of the filing of this Consent Certification,

 initially elected to not consent to the treatment for holders of Administrative, Priority Tax, or Other

 Priority Claims under the Plan. Any modification by such a holder to their initial election is

 detailed in the exhibit.
19-36300-cgm       Doc 754   Filed 01/31/20 Entered 01/31/20 13:38:11         Main Document
                                          Pg 6 of 13


        14.     To the best of my knowledge, information and belief, the foregoing information

 concerning the distribution, submission and tabulation of Consent Forms in connection with the

 Plan is true and correct.


 Dated: January 31, 2020                       _/s/ James Sean McGuire__________________
                                               James Sean McGuire
19-36300-cgm   Doc 754   Filed 01/31/20 Entered 01/31/20 13:38:11   Main Document
                                      Pg 7 of 13


                                   EXHIBIT A


                               Tabulation Summary
          19-36300-cgm          Doc 754    Filed 01/31/20 Entered 01/31/20 13:38:11          Main Document
                                                        Exhibit
                                                        Pg 8 ofA13
                                                   Tabulation Summary


                                                  Consent Forms Counted
                                  Consent to Treatment              Do Not Consent to Treatment
                               Number            Amount                 Number        Amount
                                 166          $10,289,862.11              10         $7,461.93
                                94.3%             99.9%                  5.7%          0.1%




In re: Barneys New York, Inc., et al.
Case Number: 19-36300 (CGM)                               Page 1 of 1
19-36300-cgm   Doc 754   Filed 01/31/20 Entered 01/31/20 13:38:11   Main Document
                                      Pg 9 of 13


                                     EXHIBIT B


                         Detailed Report of All Non-Tabulated
                                Consent Forms Received
            19-36300-cgm           Doc 754       Filed 01/31/20 Entered 01/31/20 13:38:11                Main Document
                                                              Pg 10 of 13
                                                                Exhibit B
                                          Detailed Report of All Consent Forms Not Tabulated
                                                           (Sorted by Name)

   Consent                                                                 Asserted       Consent to               Reason
   Form #           Debtor                   Name           Date Filed     Amount         Treatment?             Unacceptable
                  Barneys New
      201                          ALBAN TELEGRAFI           1/21/2020          $435.53 Do Not Consent       Late-Filed Consent Form
                   York, Inc.
                  Barneys New
      193                          ANDREW LLOYD              1/21/2020          $185.87        Consent       Late-Filed Consent Form
                   York, Inc.
                  Barneys New                                                                               Duplicate of Consent Form
       66                          ANNE BURGMAN HAGEY        1/9/2020           $371.00        Consent
                   York, Inc.                                                                                            67
                  Barneys New
      209                          ARIANE MANN               1/23/2020        $1,193.56        Consent       Late-Filed Consent Form
                   York, Inc.
                  Barneys New
      210                          CAILEY SPARKS             1/24/2020           $57.36        Consent       Late-Filed Consent Form
                   York, Inc.
                  Barneys New      CAMICERIA SCABO DI
      184                                                    1/20/2020       $22,817.50        Consent       Late-Filed Consent Form
                   York, Inc.      BOLZONELLA SRL
                  Barneys New
      207                          CARLA MCDUFFIE            1/21/2020          $350.00        Consent       Late-Filed Consent Form
                   York, Inc.
      200         Barney's, Inc.   CHRISTINA BARAKOS         1/21/2020          $150.00        Consent       Late-Filed Consent Form
                                   COUP DE CHAMPIGNON
      214         Barney's, Inc.                             1/28/2020       $21,833.82        Consent       Late-Filed Consent Form
                                   CO., LTD
                  Barneys New
      211                          COURTNEY TARPLEY          1/27/2020        $1,000.00        Consent       Late-Filed Consent Form
                    York, Inc.
                  Barneys New
      186                          ECHO GLOBAL LOGISTICS     1/21/2020        $2,936.89        Consent       Late-Filed Consent Form
                    York, Inc.
                  Barneys New
      196                          ELIZABETH A. DOWD         1/21/2020            $0.00        Consent       Late-Filed Consent Form
                    York, Inc.
                  Barneys New
      185                          FILOMENA O'NEILL          1/20/2020          $915.62        Abstain       Late-Filed Consent Form
                    York, Inc.
                  Barneys New
       62                          GLENN MILLER              1/9/2020           $141.65        Abstain       Abstaining Consent Form
                    York, Inc.
                  Barneys New
      199                          HEIDI DEVOE               1/21/2020          $358.00        Consent       Late-Filed Consent Form
                    York, Inc.
                  Barneys New
      202                          JACOB FRIED               1/21/2020          $238.44        Consent       Late-Filed Consent Form
                    York, Inc.
                  Barneys New
       99                          JOHNNY SHOUHED            1/13/2020          $250.00        Abstain       Abstaining Consent Form
                    York, Inc.
                  Barneys New
      190                          KHALEEL MAGNUS            1/21/2020          $133.00        Consent       Late-Filed Consent Form
                    York, Inc.
                  BNY Licensing
      189                          KYONGHEE PARK             1/21/2020          $643.29        Consent       Late-Filed Consent Form
                     Corp.
                  Barneys New
      213                          LIV BROOKLYN DE HOYOS     1/28/2020          $368.00        Consent       Late-Filed Consent Form
                    York, Inc.
                  Barneys New
      206                          MINGHUI WANG              1/21/2020          $620.10        Consent       Late-Filed Consent Form
                    York, Inc.
                  Barneys New
       8                           MISS JENNIFER GORDON      1/2/2020            $90.05        Abstain       Abstaining Consent Form
                    York, Inc.
                  Barneys New
      197                          MS MICHELE BARTON         1/21/2020           $50.00 Do Not Consent       Late-Filed Consent Form
                    York, Inc.
                  Barneys New
      188                          OKSANA HOMUTINNIKOVA      1/21/2020          $125.26        Consent       Late-Filed Consent Form
                    York, Inc.
                  Barneys New
      205                          PARISSA PANDKHOU          1/21/2020          $680.71        Consent       Late-Filed Consent Form
                    York, Inc.
                  Barneys New
      212                          ROBIN STIER               1/27/2020          $265.35        Consent       Late-Filed Consent Form
                    York, Inc.
      204         Barney's, Inc.   SAMANTHA ADLER            1/21/2020        $5,000.00        Consent       Late-Filed Consent Form
                  Barneys New
      198                          SAVAIRA SUCHEDINA         1/21/2020           $47.00        Consent       Late-Filed Consent Form
                   York, Inc.


In re: Barneys New York, Inc., et al.
Case Number: 19-36300 (CGM)                                  Page 1 of 2
            19-36300-cgm           Doc 754     Filed 01/31/20 Entered 01/31/20 13:38:11              Main Document
                                                            Pg 11 of 13
                                                                Exhibit B
                                          Detailed Report of All Consent Forms Not Tabulated
                                                           (Sorted by Name)

   Consent                                                                 Asserted       Consent to           Reason
   Form #           Debtor                    Name          Date Filed     Amount         Treatment?         Unacceptable
                  Barneys New
      203                          SHIRIN HAVAEI             1/21/2020          $685.56        Consent   Late-Filed Consent Form
                   York, Inc.
                  Barneys New
      191                          SONIA OCASIO              1/21/2020          $657.02        Consent   Late-Filed Consent Form
                   York, Inc.
                  Barneys New
      208                          SUNG KIM                  1/22/2020          $597.59        Consent   Late-Filed Consent Form
                   York, Inc.
                  Barneys New
      187                          TAM NGO                   1/21/2020          $174.81        Consent   Late-Filed Consent Form
                   York, Inc.
                  Barneys New
      195                          VANESSA ENI               1/21/2020           $79.30        Consent   Late-Filed Consent Form
                   York, Inc.
                  Barneys New
      192                          VIORICA NECHITA           1/21/2020          $947.22        Consent   Late-Filed Consent Form
                   York, Inc.
                  Barneys New
      194                          ZIGOZAGO                  1/21/2020       $10,588.00 Do Not Consent   Late-Filed Consent Form
                   York, Inc.




In re: Barneys New York, Inc., et al.
Case Number: 19-36300 (CGM)                                  Page 2 of 2
19-36300-cgm   Doc 754   Filed 01/31/20 Entered 01/31/20 13:38:11         Main Document
                                      Pg 12 of 13


                                     EXHIBIT C


                            Detailed Report of Tabulated
               Consent Forms Received Initially Electing to Not Consent
                         to Their Treatment Under the Plan
             19-36300-cgm           Doc 754   Filed 01/31/20 Entered 01/31/20 13:38:11              Main Document
                                                           Pg 13 of 13
                                                              Exhibit C
                              Detailed Report of All Consent Forms Initially Not Consenting to Treatment
                                                          (Sorted by Name)

                                                                                                              Modified Consent to
    Consent                                                                  Asserted       Initial Consent        Treatment
    Form #           Debtor                   Name            Date Filed     Amount          to Treatment       (if applicable)
                   Barneys New
       106                          A N BARNES                 1/13/2020           $554.18 Do Not Consent
                    York, Inc.
                   Barneys New      AMALGAMATED RETAIL
       168                                                     1/17/2020             $0.00 Do Not Consent
                    York, Inc.      RETIREMENT FUND
                   Barneys New
       161                          GOOGLE LLC                 1/17/2020       $975,311.60 Do Not Consent          Consent
                    York, Inc.
                   Barneys New
        5                           ILANA MAKOVOZ             12/31/2019           $903.37 Do Not Consent
                    York, Inc.
                   Barneys New
       167                          LUCIA KATZ                 1/17/2020           $633.43 Do Not Consent
                    York, Inc.
                   Barneys New
       57                           MARY ANN WARRINGTON        1/9/2020          $1,874.35 Do Not Consent
                    York, Inc.
                   Barneys New
       147                          MELISSA MORTON             1/16/2020           $750.00 Do Not Consent
                    York, Inc.
                   Barneys New
       163                          NATIONAL PLUS PLAN         1/17/2020             $1.00 Do Not Consent
                    York, Inc.
                                    NEW YORK-NEW JERSEY
                                    REGIONAL JOINT BOARD,
       135         Barney's, Inc.                         1/16/2020          $7,260,000.00 Do Not Consent          Consent
                                    AFFILIATED WITH
                                    WORKERS UNITED
                                    ORACLE AMERICA, INC.
                                    SUCCESSOR IN INTEREST
                   Barneys New
       137                          TO RESPONSYS, TALEO & 1/16/2020            $361,433.39 Do Not Consent          Consent
                    York, Inc.
                                    MICRO SYSTEMS, INC.
                                    ("ORACLE")
                                    ORACLE AMERICA, INC.
                                    SUCCESSOR IN INTEREST
                   Barneys New
       157                          TO RESPONSYS, TALEO & 1/17/2020             $69,334.10 Do Not Consent          Consent
                    York, Inc.
                                    MICRO SYSTEMS, INC.
                                    ("ORACLE")
                   Barneys New
       145                          PHILLIP RHEE               1/16/2020           $600.00 Do Not Consent
                    York, Inc.
       124         Barney's, Inc.   PRECOGNITIVE, INC.         1/15/2020        $81,250.00 Do Not Consent          Consent
                   Barneys New
       171                          RENATA GAR                 1/17/2020         $2,057.75 Do Not Consent
                    York, Inc.
                   Barneys New
       84                           RHONDA RAMSEY              1/13/2020            $87.85 Do Not Consent
                    York, Inc.
                   Barneys New
       162                          THE HARMONIST INC          1/17/2020        $42,537.00 Do Not Consent          Consent
                    York, Inc.
                   Barneys New
       134                          WOLFORD AMERICA INC.       1/16/2020        $27,834.00 Do Not Consent          Consent
                    York, Inc.




In re: Barneys New York, Inc., et al.
Case Number: 19-36300 (CGM)                                  Page 1 of 1
